Citation Nr: 1508425	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-28 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for diabetic retinopathy with left hemiretinal artery occlusion for the period beginning April 26, 2011. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

At the time of the November 2009 rating decision on appeal, the Veteran's retinopathy was rated as a noncompensable diabetic complication and was included in the 20 percent evaluation for diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  In a September 2011 rating decision, a separate 10 percent evaluation was assigned for retinopathy with left hemiretinal artery occlusion effective April 26, 2011.  Thus, the Veteran's diabetes and retinopathy are rated as separate conditions from April 26, 2011.  

In October 2012 and September 2014 correspondence, the Veteran filed new claims for entitlement to service connection for hypertension and a neurogenic bladder, as well as a claim to reopen service connection for erectile dysfunction.  The Veteran also indicated that he wished to file a claim for service connection for ischemic heart disease; however, he is already service-connected for this condition.  The Board therefore interprets his claim as one for an increased rating.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

The Board regrets delay in this case, but finds that a remand is necessary to further develop the record.  The claims file does not contain any evidence specifically pertaining to the severity of the Veteran's service-connected diabetes and retinopathy after October 2011, the date of the most recent treatment records from the Syracuse VA Medical Center (VAMC).  Additionally, the Veteran's conditions were most recently examined by VA in July 2011, almost five years ago.  While age alone is not sufficient to mandate the provision of a new VA examination, the Board finds that new VA examinations are required by the duty to assist to ensure that record contains an accurate reflection of the current severity of the service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records from the Syracuse VAMC for the period beginning October 2011.  Associate these records with the Veteran's paper or virtual claims file.  All efforts to obtain the Veteran's records must be documented in the claims file. 

2.  Then, schedule the Veteran for a VA examination(s) to determine the current severity of all manifestations of his service-connected diabetes mellitus and retinopathy.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  

The examination report must contain the following findings:

a)  Determine the severity of the Veteran's diabetes mellitus, to include whether it requires/manifests any of the following: insulin, a restricted diet, regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  

b)  Determine the severity of the Veteran's retinopathy, to include whether it manifests incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider. 

c)  Perform a full eye examination, including complete visual field analysis.  All pertinent pathology associated with the service-connected diabetic retinopathy with left hemiretinal artery occlusion should be noted in the examination report.  

A full rationale (i.e. explanation) must be provided for all medical opinions.

3.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







